DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the port at the top of the pyrolysis reactor connected with the condenser".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "among other parts" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the pyrolysis reactor is designed with a port ” in Claim 1 are the same; if not, these “ports” should be differentiated using “a first port”, “a second port” etc. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3 and 4, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the feedstock" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the port of the condenser is connected with the port at the top of the pyrolysis reactor” and “the port of the condenser is connected with the port of the product tank" in Claim 1.  Claim 6 also recites “condenser is designed with four ports and the product tank is designed with three ports”. Therefore, it is unclear which ports connected to each other. There is insufficient antecedent basis for this limitation in the claim. 
Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (CN-104341298A using English equivalent document U.S. Patent No. 10,081,590 B2) in view of Du Shaochun et al. (CN-205527761U) and FERNANDEZ ACEVEDO et al.  (US 2012/0328467 A1).
Regarding Claim 1, Nie e al. reference discloses a novel device for pyrolysis reactions comprises, among other parts, 
a feeding pump (Figure 1, numeral 1-1), 
a flow meter (Figure 1, valve and Column 4, Lines 28-30), 
an inlet (Figure 1, E), 
a pyrolysis reactor (Figure 1, numeral 3), 
a infrared sensor (Figure 1, numeral 6-3), 
a temperature controller (Figure 1, numeral 6-2), 
a condenser (Figure 1, numeral 6-4) and 
(Figure 1, numeral 5);
the feeding pump is connected with the flow meter which is connected to the inlet of the inlet in the pyrolysis reactor (Figure 1 and Column 4, Lines 28-34) with the port at the top of the pyrolysis reactor connected with the condenser (Figure 1, numerals F and 6-4); and the condenser is connected with the product tank (Figure 1, numeral 5). 
However, Nie et al. does not disclose an atomizer, electromagnetic coils, an electromagnetic induction heating power, a port at the bottom of the pyrolysis reactor and wherein the external wall of the pyrolysis reactor is surrounded by electromagnetic coils which are connected with the electromagnetic induction heating power and the temperature sensor is placed between the pyrolysis reactor and the coils, which is connected with the temperature controller. 
Du Shaochun et al. reference discloses an electromagnetic pyrolysis oven device includes a furnace body, pyrolysis raw material import with built-in material distributor at the top of the furnace body, an export of pyrolysis charcoal at the bottom of the furnace body, electromagnetic induction heating coil, a frequency control cabinet (Abstract and Figure 1, numeral 2 – inlet, 3 – gas outlet, 5 – furnace body, 6 – induction heating coil, 7 – charcoal outlet, 1 – frequency control cabinet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the electromagnetic induction pyrolysis over device as taught by Du Shaochun et al. in place of the microwave catalytic reactor of Nie et al., since Du Shaochun et al. states at Abstract and Paragraph [0001] under “Utility model content” that such a modification would provide high-efficiency and fast in heating speed to improve the temperature rise rate of gas pyrolysis and the thermal efficiency of pyrolysis.
However, neither Nie et al. nor Du Shaochun et al. disclose an atomizer for importing the pyrolysis raw material. FERNANDEZ ACEVEDO et al. reference discloses a pyrolysis reactor wherein the liquid medium is atomized to form fine droplets as a spray or aerosol by means of atomization dies, (Paragraph [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to atomizer as taught by FERNANDEZ ACEVEDO et al., since FERNANDEZ ACEVEDO et al. states at Paragraph [0052] that such a modification would produce fine droplets.
Regarding Claim 2, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. references disclose the novel device for pyrolysis reactions according to claim 1, the pyrolysis reactor is designed with a port at the top (Du Shaochun et al. – Figure 1, numerals 1 and 3 – inlet and gas outlet). However, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. references that the pyrolysis reactor being made of stainless iron, carbon steel, iron or other high temperature resistant and magnetically permeable materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the high temperature resistant and magnetically permeable materials for the pyrolysis furnace since it was known in the art that high temperature resistant and magnetically permeable materials being used in the pyrolysis furnace or oven to withstand the high temperature.
Regarding Claim 3, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. references disclose the novel device for pyrolysis reactions according to claim 1, the atomizer is in the middle of the pyrolysis reactor which can be nozzle type or centrifugal type wherein the nozzle(s) of the nozzle type atomizer being single, multiple at one layer, or multiple at multiple layers, wherein the nozzle(s) of the nozzle type atomizer can be fixed or rotary with the vertical feeding pipe as the axis (FERNANDEZ ACEVEDO et al. – Paragraph [0052]).  However, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. references that the atomizer being made of stainless iron, carbon steel, iron or other high temperature resistant and magnetically permeable materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the high temperature resistant and magnetically permeable materials for the pyrolysis furnace since it was 
Regarding Claim 4, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. references disclose the novel device for pyrolysis reactions according to claim 1 except for temperature sensor can be a thermocouple or a thermistor wherein the temperature measurement point is in the middle of the electromagnetic coils. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermocouple or a thermistor to measure the temperature inside the pyrolysis device, since Nie et al. discloses an infrared sensor for measure the microwave signal inside the pyrolysis reactor of Nie et al. and/or the electromagnetic induction pyrolysis furnace of Du Shaochun et al. discloses a frequency control cabinet for controlling the temperature inside the reactor; thus, the pyrolysis device of Du Shaochun et al. inherently has or is obvious to have a temperature sensor for sending sign to the frequency control cabinet for adjusting the temperature inside the furnace.
Regarding Claim 5, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. references disclose the novel device for pyrolysis reactions according to claim 1, the feedstock introduced by the feeding pump being liquid or slurry fluid (Nie et al. – Figure 1, numeral 1-1). 
Regarding Claim 6, Nie et al., Du Shaochun et al. and FERNANDEZ ACEVEDO et al. the novel device for pyrolysis reactions according to claim 1, the condenser is designed with four ports and the product tank is designed with three ports wherein the port of the condenser is connected with the port at the top of the pyrolysis reactor and the port of the condenser is connected with the port of the product tank (Nie et al. – Figure 1, numerals 6-4, G, H, I and J – condenser with 4 ports, 5 – product tank, K, K, M – three ports).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774